Citation Nr: 0737951	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-12 451	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for kyphoscoliosis with 
thoracic spine pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The veteran served on active duty from July 1959 to 
July 1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, in pertinent part, the 
RO denied service connection for kyphoscoliosis with thoracic 
spine pain.  The veteran's disagreement with that decision 
led to this appeal.  In May 2007, the Board remanded the case 
for additional development, and it is now before the Board 
for further appellate consideration.  


FINDING OF FACT

The veteran's back disability, now diagnosed as 
kyphoscoliosis with thoracic spine pain, was noted at service 
entrance and did not increase in severity during service.  


CONCLUSION OF LAW

Kyphoscoliosis with thoracic spine pain was not incurred in 
or aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in July 2004, the RO notified 
the veteran that to support his claim for service connection, 
the evidence must show three things, (1) an injury in 
service, a disease that began or was made worse in service, 
or an event in service that caused and injury or disease; (2) 
a current physical or mental disability; and (3) a 
relationship between his disability and an injury, disease or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship 
but that in certain circumstances the cause of a disability 
was presumed for veterans who had certain diseases.  The RO 
notified the veteran of types of evidence that would help in 
making its decision including the dates and locations of 
medical treatment in service, statements of persons who know 
him when he was in service, records and statements from 
service medical personnel, employment physical examinations, 
evidence of private medical treatment since service, pharmacy 
prescription records, and/or insurance examination reports.  
The RO told the veteran to send any medical reports he had 
and requested that he supply completed release authorizations 
for evidence he wanted VA to attempt to obtain.  The RO 
outlined what information and evidence the veteran should 
provide and what evidence VA would obtain.  The RO emphasized 
to the veteran that it is his responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  The RO also specifically 
requested that the veteran send any evidence in his 
possession that pertains to his claim.  

In addition, in a June 2007 letter to the veteran, the VA 
Appeals Management Center (AMC) again outlined what the 
evidence must show to establish service connection, what 
evidence or information he should provide, and what evidence 
VA would obtain.  The RO again requested that the veteran 
send any evidence in his possession that pertains to his 
claim.  In the June 2007 letter, the AMC also notified the 
veteran of the type of evidence necessary to establish a 
disability rating and effective date if a disability was 
found to be service connected and cited examples of evidence 
the veteran should provide or identify as to those matters.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in June 2007, 
and the AMC thereafter readjudicated the merits of the 
veteran's claim for service connection for kyphoscoliosis 
with thoracic spine pain and issued a supplemental statement 
of the case (SSOC) in May 2007.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claim.  As a 
matter of law, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, service medical records are in the 
claims file, and VA medical records dated from 2002 when the 
veteran first sought VA medical care are part of the record.  
In addition, the veteran was provided a VA medical 
examination in June2007.  The veteran has submitted private 
medical records in conjunction with his claim.  He has not 
indicated that he has or knows of any other evidence 
pertinent to his claim.  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Background and analysis

The veteran is seeking service connection for kyphoscoliosis 
with thoracic spine pain.  He states that his service basic 
training was rough and that after standing for long periods 
and going through some hard training, he felt a pain high in 
his back.  He says the pain grew worse and when he went to 
sick call, he was told to take it easy.  He says that his in-
service job as a cook, and the standing and lifting the job 
required, caused his back to act up again.  He reports he 
talked to a warrant officer who advised him to transfer or 
put in for a hardship discharge, which he did.  He states 
that his remaining time in service was short, and the 
discharge did not happen.  The veteran also says that the 
doctor who examined him at service discharge was surprised by 
the poor condition of his back.  The veteran has reported 
that he had to quit a post-service job as a cook because of 
his back condition, which he says has become worse in recent 
years.  

Service connection may be established if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The law provides that a veteran who served during a period of 
war, or during peacetime service after December 31, 1946, is 
presumed to be in sound condition when he or she entered into 
military service, except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132.  Here, the report of 
the veteran's July 1959 service induction examination shows 
that the veteran was noted to have pre-existing back 
problems, and this is not disputed by the veteran.  As such, 
there is no presumption of soundness at service entry with 
respect to this condition.  38 U.S.C.A. § 1111; see also 
Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004); 
Crowe v. Brown, 7 Vet. App. 238 (1994).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A pre- 
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320 (1991).  If 
the disorder becomes worse during service and then improves 
due to in-service treatment to the point that it was no more 
disabling than it was at entrance into service, the disorder 
is not presumed to have been aggravated by service.  Verdon 
v. Brown, 8 Vet. App. 529 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App.49, 54 (1990).  

The veteran's service medical records show that at a pre-
induction examination in May 1958, the examiner evaluated the 
veteran's spine as normal.  At his service induction 
examination in July 1959, in his report of medical history, 
the veteran said his health was pretty good except that he 
had back trouble.  The report of the July 1959 physical 
examination shows the physician indicated the spine was 
normal on clinical evaluation, but in the note section of the 
report the physician said "[o]cassional pain in back on 
exertion."  

Service medical records show that in December 1959, the 
veteran had a chest X-ray in conjunction with certification 
as a food handler.  The radiologist reported that the heart, 
lungs, and bony thorax were normal.  The same was reported 
following a chest X-ray in January 1961.  In his report of 
medical history in conjunction with his May 1961 service 
separation examination, the veteran stated his back hurt when 
he stood for a long time.  On the medical history form, the 
physician commented that the veteran's medical history had 
been reviewed and was determined to be of no clinical 
significance.  On the report of the May 1961 separation 
medical examination, the physician evaluated the veteran's 
spine as normal.  

In July 1962, just over a year after separation from active 
service, the veteran had a physical examination for 
certification as a food handler in the reserves; a chest 
X-ray was reportedly normal.  

The earliest post-service medical evidence showing a back 
disability is the report of a private chest X-ray taken in 
June 1977, in which the radiologist said that standard 
examination of the chest demonstrates wedge deformities of 
the mid-thoracic vertebral bodies, and he said there was 
slight kyphosis.  The heart, mediastinal structures, and 
lungs were normal.  Later private records dated in May 1986 
show that the veteran complained of mid-back pain, especially 
at the end of the day, but not on off days.  He said that 
Advil helped.  The examiner noted that X-rays of the thorax 
showed dorsal kyphosis.  An August 1999 questionnaire the 
veteran completed for a private physician shows the veteran 
gave a history of high back pain, and he reported that after 
service he worked as a cook and manager in his own coffee 
shop from 1961 to 1985.  

Later VA medical records dated from 2002 show the veteran was 
noted to have a long history of severe thoracic kyphosis 
since he was very young and was diagnosed by X-ray as having 
kyphosis of the thoracic spine in January 2003.  At that 
time, the veteran said that during service, his back felt 
tired when he worked as a cook.  He reported that at 
discharge from service in 1961, the examiner was surprised 
that he had been in the military, considering the poor 
condition of his back.  The veteran said that over the past 4 
to 5 years, his back felt more tired with standing for about 
10 minutes.  

At a VA examination in June 2007, the physician reviewed the 
veteran's claims file, and noted that on clinical examination 
in 1959 the veteran's spine was evaluated as normal, but that 
the veteran had given a history of back problems.  The 
physician also noted that there was no history of specific 
trauma during military service.  The physician said that 
given the lack of specific trauma in service and no evidence 
of fracture of the spine, the veteran's kyphotic deformity is 
almost certainly genetic in nature and it is less likely than 
not that the underlying kyphotic deformity is a result of the 
veteran's military service.  The physician said the rigors of 
basic training could have led to an exacerbation of back pain 
related to his underlying condition, and he said it is 
therefore at least as likely as not that exacerbation of back 
pain was related to the veteran's military service.  The 
physician said as far as the progression of the veteran's 
disease and the rapidity of the deforming process, he could 
not make any judgment other than speculation as to whether 
the veteran's military service directly contributed to the 
progression of the veteran's disease.  

In this case, the physician who performed the veteran's 
December 1959 service induction examination noted the 
veteran's back pain on the examination report.  Because the 
veteran's back condition was noted at service entry, it is 
considered a pre-existing disability, and the veteran is not 
entitled to the presumption of soundness.  38 U.S.C.A. 
§ 1111, 1132.  The question that the Board must decide is 
whether the veteran's pre-existing back condition increased 
in severity during service.  

As noted in the facts outlined earlier, the veteran has 
reported that he had back pain during basic training and in 
his job duties as a cook, but this was not documented in his 
service medical records.  X-rays including the bony thorax, 
which were taken in December 1959 and January 1961, were 
normal, and his back was not otherwise mentioned again until 
the veteran's service separation examination when he said his 
back hurt when he stood for a long time.  The physician who 
examined the veteran at that time said the medical history 
was determined to be of no clinical significance and on 
physical examination evaluated the veteran's spine as normal.  

There is X-ray evidence of kyphosis of the thoracic spine 
dating from 1977, but there is no evidence of continuing 
treatment of the veteran's back other than complaints of mid-
back pain in 1986 shown in private medical records and later 
documentation of kyphoscoliosis when the veteran sought VA 
treatment starting in 2002.  

Based on the evidence outlined above, the Board cannot 
conclude that the veteran's back condition increased in 
severity in service.  The Board acknowledges that the VA 
physician who examined the veteran in June 2007 and reviewed 
the claims file at that time stated that the rigors of basic 
training could have led to an exacerbation of back pain and 
that it was at least as likely as not that exacerbation of 
back pain was related to service.  Although this indicates a 
flare-up or exacerbation of the veteran's back pain, the 
Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service.  Hunt, 1 
Vet. App. at 297.  Further, in the June 2007 examination 
report, the physician referred to a small micrograph of a 
plain chest X-ray, which he noted was read as normal as to 
heart, lung, and musculoskeletal description.  That X-ray was 
taken in conjunction with the foodhandlers examination for 
the reserves in mid-July 1962, more than a year after the 
veteran's separation from active service.  Further, that the 
veteran continued to work in foodservice for 25 years after 
service, as a cook in his own coffee shop business, is 
evidence against finding the veteran's back condition 
increased in severity in service.  

In sum, the preponderance of the evidence shows the veteran's 
kyphoscoliosis with thoracic spine pain did not permanently 
increase in severity during service and thus goes against the 
service connection claim.  VAOPGCPREC 82-90.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for kyphoscoliosis with thoracic spine 
pain is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


